Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 1 of 6 PageID #: 249




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ROBERT LEO HARDESTY, JR.,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-00570-SEB-TAB
                                                       )
 PENDLETON,                                            )
                                                       )
                               Defendant.              )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Robert Leo Hardesty, Jr., who was confined at the Floyd County Jail at the times

 relevant to this suit, alleges that the defendant, Officer Braidon Pendleton, assaulted him on August

 10, 2018. Mr. Hardesty is seeking compensatory damages from the defendant.

        Before the Court is the defendant's motion for summary judgment. Dkt. [21]. Mr. Hardesty

 has not responded and the time to do so has passed. The motion is now ripe for review. For the

 reasons explained in this Order, the defendant is entitled to summary judgment on all of

 Mr. Hardesty's claims.

                                               I.
                                    Summary Judgment Standard

        Summary judgment is appropriate when the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

 non-moving party must set forth specific, admissible evidence showing that there is a material

 issue for trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record
Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 2 of 6 PageID #: 250




 in the light most favorable to the non-moving party and draws all reasonable inferences in that

 party's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot

 weigh evidence or make credibility determinations on summary judgment because those tasks are

 left to the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

 The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has repeatedly assured the district courts that they are not required to "scour

 every inch of the record" for evidence that is potentially relevant to the summary judgment motion

 before them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                  II.
                                         Factual Background

        The consequence of Mr. Hardesty's failure to respond to the motion for summary judgment

 is that he has conceded the defendant's version of the facts. Smith v. Lamz, 321 F.3d 680, 683 (7th

 Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules results in an

 admission."); see S.D. Ind. Local Rule 56-1(b) ("A party opposing a summary judgment motion

 must . . . file and serve a response brief and any evidence . . . that the party relies on to oppose the

 motion. The response must . . . identif[y] the potentially determinative facts and factual disputes

 that the party contends demonstrate a dispute of fact precluding summary judgment."). This does

 not alter the standard for assessing a Rule 56(a) motion but does "reduc[e] the pool" from which

 the facts and inferences relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419,

 426 (7th Cir. 1997).

                                                    2
Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 3 of 6 PageID #: 251




        The defendant's statement of undisputed facts relies, in part, on Mr. Hardesty's untimely

 responses to requests to admit. The defendant served Mr. Hardesty with requests to admit on

 September 18, 2019, and he responded on December 2, 2019, after the defendant filed a motion to

 compel. See dkt. 19. A matter is admitted unless denied or objected to in writing within 30 days.

 Fed. R. Civ. P. 36(3). Mr. Hardesty did not seek additional time to respond to the requests to admit

 and has made no argument that his failure to timely respond should not result in the admission of

 the defendant's requests to admit. Therefore, the following statement of facts includes admissions

 made by Mr. Hardesty through his failure to timely respond to the defendant's requests to admit. 1

        On July 23, 2018, while incarcerated at Floyd County Jail, Mr. Hardesty broke his

 collarbone. The Floyd Baptist Memorial Hospital emergency room treated Mr. Hardesty and

 instructed him to wear his arm in a sling. Dkt. 24-9 at 4-5.

        On the morning of August 10, 2018, Officer Pendleton was working in the booking area of

 the Floyd County Jail. Mr. Hardesty was confined to a holding cell in the booking area.

 Mr. Hardesty began banging his cup against his cell door at approximately 9:15 a.m. 2 This created

 a disturbance and interfered with the Jail's booking operations. After over an hour of Mr. Hardesty


 1
   Even if the Court were to consider Mr. Hardesty's late responses to the requests to admit, some
 of the requests would still be admitted because Mr. Hardesty either did not respond to particular
 requests or responded "irrelevant." See dkt. 24-10. Of particular relevance to this Order,
 Mr. Hardesty failed to respond to the following requests to admit: "16. Admit you suffered no new
 injury as a result of the Defendant's actions alleged in your Complaint." The Court notes it need
 not reach the defendant's argument that some of the requests to admit are admitted simply because
 Mr. Hardesty did not use the words "admit" or "deny." But "yes," "no," and narrative answers
 explaining why a request to admit is denied can be acceptable. See Honeycutt v. First Fed. Bank,
 2003 WL 1054235, at *1 (W.D. Tenn. 2003). Here, Mr. Hardesty is deemed to have admitted all
 defendant's requests to admit because Mr. Hardesty did not timely respond and has made no
 argument as to why Rule 36(a)(3) should not be applied.
 2
  Mr. Hardesty had also caused a disturbance by beating his cup against the cell door earlier that
 morning. See Hardesty v. Kinderman, case no. 1:19-cv-00571-JRS-DML (S.D. Ind.).
                                                  3
Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 4 of 6 PageID #: 252




 banging his cup against his cell door, Officer Pendleton entered Mr. Hardesty's cell to determine

 the problem and order Mr. Hardesty to stop banging the cup against the cell door. Dkt. 24-6 at 2.

        Before Officer Pendleton entered the cell, he asked Mr. Hardesty to sit down, and

 Mr. Hardesty refused. To gain Mr. Hardesty’s compliance, Officer Pendleton used a minimal

 amount of force and placed his hands on Hardesty’s shoulders and sat him down on his bunk. Once

 Mr. Hardesty was on his bunk, Officer Pendleton did not use any additional force against him.

 Defendant Pendleton did not strike, hit, punch, or kick Mr. Hardesty. Mr. Hardesty flung himself

 down on his bunk and began yelling that Officer Pendleton had injured him. Officer Pendleton

 immediately called jail medical staff. Id.

        Floyd County Jail Nurse Marlena Beacraft responded to Officer Pendleton’s call and

 checked on Mr. Hardesty in his cell. Mr. Hardesty did not complain of increasing pain in his left

 shoulder. After examining Mr. Hardesty, Nurse Beacraft concluded he was not injured and did not

 need to be placed on medical watch. Dkt. 24-9 at 2. Mr. Hardesty did not suffer any new injury as

 a result of his interaction with Officer Pendleton on August 10, 2018. Id.; dkt. 24-10 No. 16.

                                                 III.
                                              Discussion

        Mr. Hardesty was a pretrial detainee at the time of the alleged incident. Therefore, the claim

 of whether the defendant subjected Mr. Hardesty to cruel and unusual punishment is analyzed

 under the Fourteenth Amendment. "[A] pretrial detainee can prevail by providing objective

 evidence that the challenged governmental action is not rationally related to a legitimate

 governmental objective or that it is excessive in relation to that purpose." Kingsley v. Hendrickson,

 576 U.S. 389, 400-01 (2015).

        Defendant Officer Pendleton moves for summary judgment arguing that he did not use

 excessive force against Mr. Hardesty. The evidence before the Court is that the defendant used the

                                                  4
Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 5 of 6 PageID #: 253




 minimal force necessary after Mr. Hardesty refused to comply with the defendant's order to sit on

 his bunk. The force was rationally related to a legitimate governmental objective and was not

 excessive in relation to that purpose. There is no evidence that the defendant's actions exacerbated

 Mr. Hardesty's broken collarbone or caused any new injury.

        Mr. Hardesty has failed to rebut the defendant's evidence. Because there is no evidence that

 the defendant used force that was not rationally related to a legitimate governmental objective or

 was excessive in relation to that objective against Mr. Hardesty on August 10, 2018, the defendant

 is entitled to summary judgment.

                                               IV.
                                            Conclusion

        For the reasons stated above, the defendant's motion for summary judgment, dkt. [21], is

 granted. Final judgment consistent with this Order shall issue.

        IT IS SO ORDERED.




           8/10/2020                                  _______________________________
 Date: ____________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana


 Distribution:

 ROBERT LEO HARDESTY, JR.
 854546
 PENDLETON – CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Christine Marie Clark
 KIGHTLINGER & GRAY LLP
 cclark@k-glaw.com

                                                  5
Case 1:19-cv-00570-SEB-TAB Document 25 Filed 08/10/20 Page 6 of 6 PageID #: 254




 Corey J. Dunn
 KIGHTLINGER & GRAY LLP
 cdunn@k-glaw.com

 R. Jeffrey Lowe
 KIGHTLINGER & GRAY, LLP (New Albany)
 jlowe@k-glaw.com




                                        6
